Citation Nr: 0702067	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for glaucoma, secondary to service connected 
Buerger's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughters


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which inter alia denied the benefit sought.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge in Detroit, Michigan; a 
transcript of that hearing is of record.  

In November 2006, the veteran's representative filed a motion 
to advance this case on the docket due to the veteran's 
advanced age, which motion was granted in January 2007.  38 
C.F.R. § 20.900(c) (2006).

At his December 2005 hearing, the veteran advanced a claim 
for increased rating for varicose veins.  Inasmuch as the 
Board is without jurisdiction as to that matter, it is 
referred to the RO for disposition as appropriate. 


FINDINGS OF FACT

1.  In a September 1998 decision, the Board denied 
entitlement to service connection for loss of field of 
vision, secondary to service connected Buerger's disease.  
That decision was not appealed and became final.

2.  Evidence received since the September 1998 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for glaucoma, secondary to 
service connected Buerger's disease and raises a reasonable 
possibility of substantiating the claim.

3.  Glaucoma was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service or a service connected disability. 
CONCLUSIONS OF LAW

1.  Subsequent to the final September 1998 Board decision, 
new and material evidence was submitted, and the claim of 
entitlement to service connection for service connection for 
glaucoma, secondary to service connected Buerger's disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Glaucoma was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received in 
August 2003.  The record reflects that on several occasions, 
the veteran was provided with information regarding VCAA, 
including in September 2003 and February 2004.  

Because of the finding that new and material evidence had 
been submitted to reopen the claim for service connection for 
loss of field of vision, secondary to service connected 
Buerger's disease, and failure to inform the veteran of the 
requirements of VCAA regarding new and material evidence is 
harmless error.  Concerning the issue of entitlement to 
service connection for loss of field of vision, secondary to 
service connected Buerger's disease, based on a de novo 
review, the record shows the veteran has been adequately 
notified of the information and evidence needed to 
substantiate his claims.  His service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, in light of the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being assigned; there 
is accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

New and Material Evidence

By decision of September 1998, the Board denied entitlement 
to service connection for loss of field of vision secondary 
to service connected Buerger's disease of the right lower 
extremity.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1100(a) (2006).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 2002).

The Board is mindful that the RO determined that new and 
material evidence had been submitted and, thereafter, denied 
the claim on the merits.  Nevertheless, the issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board were to adjudicate 
the claim on the merits without resolving the new and 
material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104(b) and 
5108.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Id.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In September 1998, the Board denied the issue of service 
connection for loss of field of vision, secondary to service 
connected Buerger's disease based on findings that service 
medical records did not show the loss of visual field in 
service, and that credible post-service evidence did not 
support a finding that the disorder began in service or was 
secondary to a service connected disorder.  

The Board finds that the evidence added to the claims file 
since September 1998 relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of a brief 
handwritten noted from a physician associated with the 
University of Michigan's, Kellogg Eye Center, which states 
that the veteran's glaucoma is likely a result of his 
Buerger's disease.  As this evidence was not of record at the 
time of the last final decision and as it raises a reasonable 
possibility of substantiating the claim, it is "new and 
material" and the claim must be reopened.

The Board notes that a VA examination of March 2005 
essentially disputes the private opinion.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If a claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence is in order.  As noted 
above, the RO, after also determining that new and material 
evidence had been submitted, has already considered the claim 
on the merits.  Thus, there is no prejudice in the Board also 
considering the claim on that basis. 

De Novo Consideration

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records are negative for any 
complaints, symptoms, findings, or diagnoses pertaining to 
loss of field of vision.  Regarding post-service medical 
records, a 1994 report from M.T.W., M.D., indicated that he 
had treated the veteran since 1987; prior to that time, the 
veteran had been treated by another physician in that 
practice.  The physician noted that the veteran had a long 
history of glaucoma and had experienced significant 
difficulty over the prior seven years with progressive field 
loss.  He noted that the veteran's intraocular pressure had 
never been dramatically elevated and a combination of his 
glaucoma and Buerger's disease probably was the reason for 
such a significant field absence.

The report of a July 1996 VA examination shows that the 
veteran complained of extensive loss of field of vision.  
Upon complete visual examination, the veteran's right eye was 
found to have extensive field loss with a Bjerrum's scotoma.  
The left eye had a Bjerrum's scotoma and a large paracentral 
scotoma c-field.  The diagnosis was that the decreased field 
of vision was secondary to the glaucoma and not due to 
Buerger's disease.  The veteran was noted to be pseudophakic 
in the left eye with good results.  It was also noted that 
the veteran had macular degeneration in both eyes and a 
cataract in the right eye.  An October 1996 addendum provides 
that the examiner's opinion was that the veteran's glaucoma 
was not due to Buerger's disease.

Records of treatment dated from 1981 to 1997 were obtained 
from the office of M.T.W., M.D.  Buerger's disease was noted 
twice in the records.  An undated note to Dr. W. from another 
physician confirmed the diagnosis of Buerger's disease.  An 
April 1995 note from the Eye Surgery Institute diagnosed 
Buerger's disease with Raynaud's phenomenon and vascular 
occlusive disease.  

In October 1997, the veteran was provided another VA eye 
examination. The examiner reviewed the veteran's claims file 
prior to the examination, and the veteran's medical history 
was recounted by the examiner.  A complete visual examination 
found that the veteran had about 20 degrees visual field in 
each eye. The diagnosis was end-stage glaucoma in both eyes.  
It was noted that the veteran was pseudophakic in the right 
eye with good results, and had cataracts in the right eye, 
but that the visual acuity was down due to the glaucoma and 
not the cataracts. It was also noted that the veteran had 
posterior vitreal detachment in both eyes. The examiner 
expressed the opinion that the veteran's visual field loss 
was not caused or worsened by his service-connected Buerger's 
disease.
Considerable additional medical records have been associated 
with the claims file since the September 1998 BVA decision, 
most notably including the above referenced December 2004 
note from a private physician as well as another VA 
examination report from March 2005.  The examiner who 
conducted the March 2005 VA examination referenced the 
December 2004 statement but was initially unable to locate a 
"letter" in the claims file.  The Board observes that the 
December 2004 note was not an actual letter but was hand 
written on a small prescription sheet.  The VA examiner took 
a comprehensive history, afforded a complete eye examination 
and reviewed all available records and also undertook a 
detailed search of the literature.  He concluded that to the 
best of his knowledge, there was no association between the 
veteran's service-connected Buerger's disease and glaucoma.  
The VA examiner subsequently located the prescription sheet 
and, in a supplemental report, reconsidered his earlier 
opinion; notwithstanding, the VA examiner stood by his 
previous conclusion as the literature failed to support an 
association between Buerger's disease and glaucoma.  

It is not argued and the record does not demonstrate a direct 
basis for service connection or a presumptive basis.  The 
claim is advanced on the basis of an alleged association 
between Buerger's disease and the veteran's glaucoma.  The 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  This case turns on the expert medical opinions of 
record.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In this case, the Board accord's the greatest probative value 
to the March 2005 VA examination report.  In the first place, 
the VA examiner had conducted a comprehensive review of the 
entire record; whereas, there is no indication that the 
private physicians considered the entire record.  Moreover, 
the private physicians do not provide a basis for their 
opinions associating glaucoma or visual field loss to 
Buerger's disease.  The VA examiner, on the other hand, 
conducted a detailed search of the literature, which "failed 
to reveal any association or correlation between his service-
connected Buerger's disease and glaucoma."  The Board finds 
that the absence of support for an association between the 
disabilities in the medical literature is most persuasive.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for glaucoma, 
secondary to service connected Buerger's disease, and to this 
extent, the appeal is granted,

Service connection for glaucoma, secondary to service 
connected Buerger's disease is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


